UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-8044


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

FAIZA MAXWELL,

                 Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:02-cr-00152-FDW-11)


Submitted:   April 22, 2010                   Decided:   May 20, 2010


Before TRAXLER, Chief Judge, and GREGORY and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Faiza Maxwell, Appellant Pro Se.    Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Faiza Maxwell appeals the district court’s memorandum

decision and order denying her 18 U.S.C. § 3582(c)(2) (2006)

motion for reduction of sentence.           We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.         United States v. Maxwell,

No. 3:02-cr-00152-FDW-11 (W.D.N.C. Aug. 22, 2008).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2